Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Status of Examination
	Claims 1, 3-16, 26 and 29 are pending and currently under examination.
	Applicants claim an antibacterial composition which comprises a bacteriostatic or bactericidal effective amount of at least one light isotope-enriched element, such as 58Nie that is at least about 90% 58Ni, which is present in elemental form or in the form of a salt or complex and in an amount of 50 µg to 2 grams.  A method of treating a bacterial infection, such as sepsis or acne, is also claimed.  The composition may be in the form of an aqueous solution which comprises at least one pharmaceutically acceptable preservative or is in the form of a topical composition selected from a lotion, salve, ointment, gel, cream, soap, shampoo and foam or is in the form of an oral composition selected from a tablet capsule, syrup, suspension, lozenge, gum, spray and a patch.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-16, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis et al. (US 2004/0129112 A1) in view of Zhu et al. (Earth and Planetary Science Letter 200.1-2 (2002): 47-62), Duncan et al. (Clin Orthop Relat Res, 466 (2008): 1392-1396), Lemire et al. (Nature Reviews Microbiology, 11.6 (2013): 371-384) and the Web archived webpages of “stable isotopes of chromium available from ISOFLEX” (hereinafter “ISOFLEX Chromium”), “stable isotopes of Nickel available from ISOFLEX”, of record (hereinafter “ISOFLEX Nickel”), “stable isotopes of copper available from ISOFLEX” (hereinafter “ISOFLEX Copper”) and “stable isotopes of iron available from ISOFLEX” (hereinafter “ISOFLEX Iron”).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art

(MPEP §2141.01)
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
52Cr, nor its use in treating sepsis or acne.  The teachings of Zhu et al., Duncan et al., Lemire et al. and Isoflex help to cure this deficit.
Zhu et al. studied transition metal isotope fractionation in biological systems and concluded that biological systems from single cell organisms to more complex organisms preferentially incorporate the lighter isotopes (abstract, Table 3, p 54-57).  While Zhu et al. only observed fractionation in regards to copper and iron isotopes, Zhu et al. suggest that other transition metals isotopes including zinc, nickel, chromium and molybdenum have similar masses and show many similar chemical, geochemical and biochemical properties and thus conclude that the results of the paper, including preferential incorporation of light isotopes would also apply to these transition metals (pg 56).
Duncan evidences that p. Acnes is a bacteria that is believed to cause sepsis after surgery (pg 1394, col 2, para 2).  
Lemire et al. discuss the antimicrobial mechanisms and molecular targets of antimicrobial metals (abstract).  Lemire et al. teach that there are various mechanisms at play when it comes to how antimicrobial metals poison microbes, but the first step is getting inside microbial cells (abstract, pg 374, col 2, para 3). Lemire et al. teach that antimicrobial metals, including chromium, copper, cobalt, vanadium and nickel, can catalyze Fenton chemistry, directly or indirectly destroy [4Fe-4S]’ clusters to release Fenton-active Fe into the cytoplasm, leads to thiol-mediated reduction of some metal 
ISOFLEX Chromium demonstrates that light isotope chromium compounds comprising greater than 98% 52Cr oxide was commercially available before Applicant’s effective filing date (pg 1).
ISOFLEX Nickel demonstrates that light isotope nickel compounds comprising greater than 98% 58Ni oxide was commercially available before Applicant’s effective filing date (pg 1).
ISOFLEX Copper demonstrates that light isotope copper compounds comprising greater than 99% 63Cu oxide are commercially available before Applicant’s effective filing date (pg 1).
ISOFLEX Iron demonstrates that light isotope iron compounds comprising greater than 99% 54Fe oxide are commercially available before Applicant’s effective filing date (pg 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 98% 52Cr enriched chromium, the 99% 63Cu oxide and the 99% 99% 54Fe oxide for the antimicrobial chromium oxide, copper oxide and iron oxide compounds suggested by Gillis et al. with a reasonable expectation of success because ISOFLEX Chromium, ISOFLEX Nickel, ISOFLEX Copper and ISOFLEX Iron demonstrate that such were commercially available before Applicant’s effective filing date.  One of ordinary skill in the art would have been motivated to utilize the light isotope enriched chromium, nickel, copper and iron because Zhu et al. suggest that bacteria preferentially incorporate/sequester the light isotopes of chromium, nickel, copper and iron and Lemire et al. evidence that many mechanisms of antimicrobial metals require that the metal get inside the microbial cell to kill the microbe.  Following the guidance of the prior art to do so would have resulted in a more effective antibacterial composition that is more easily incorporated into target bacteria to poison/kill the bacteria through realization of increased reactive oxygen species, protein dysfunction and loss of enzyme activity.  One of ordinary skill in the art would have had a reasonable expectation that doing so would have resulted in enhanced treatment of a bacterial infection.  Furthermore, as Gillis et al. teach that the composition disclosed therein has antibacterial effect against p. Acnes, which has been linked to sepsis as evidenced by Duncan, and which causes acne, a condition named after the bacteria which cause it, it would have been obvious to provide the aforementioned composition containing the lighter isotope of chromium, nickel, copper and iron as chromium oxide, nickel oxide, copper oxide or iron oxide compounds in order to treat these two conditions.
	As Gillis et al. teach inclusion of the antibacterial metal at 0.5 mg doses which fall directly within the amounts of chromium recited in the claims and as Gillis et al. teach the amount of the metal compound is a result effective variable, it would have been obvious to one of ordinary skill in the art to routinely optimize the amount of metal, starting with the amount already disclosed in Gillis et al., until the desired therapeutic/antibacterial activity is achieved. Thus, the amount of the metal compound chromium oxide would further have been obvious absent evidence to the contrary.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 9-10 of US Patent No. 10,226,484 (hereinafter ‘484) in view of Gillis et al. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of ‘484 disclose a composition with therapeutically effective amounts of the lighter isotopes of magnesium or rubidium, wherein the light isotopes may be present in amounts that overlap with the present claims and are also present in salt or complex form with an excipient, but fail to teach providing the composition with a preservative.  Gillis et al. suggests providing a composition with a preservative and thus adding a preservative to the composition disclosed by ‘109 claims would have been obvious.  Thus, claims 1, 3 and 13 would have been obvious over the disclosure of claims 1, 4-5 and 9-10 of ‘484 in view of Gillis et al.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 8-9 of Patent No. 10,857,180 (hereinafter ‘180) in view of Gillis et al. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of ‘180 disclose a composition with therapeutically effective amounts of the lighter isotopes of magnesium and rubidium, wherein the light isotopes may be present in amounts that overlap with the present claims and are also present in salt or complex form with an excipient, but fail to teach inclusion of a preservative.  Gillis et al. suggests providing a composition with a preservative and thus adding a preservative to the composition disclosed by the ‘180 claims would have been obvious.  Thus, claims 1 and 3 would have been obvious over claims 1, 3-4 and 8-9 of ‘180 in view of Gillis et al.
Response to Arguments
The declaration of Dr. Novak received 11/23/2021 is hereby acknowledged.  In the declaration, data is presented that demonstrated that isotope ratios differ based upon whether a tissue or cells is diseased or healthy.  From this data and other assertions in the declaration it is concluded that enhanced bacteriostatic properties of the claimed light isotope enriched would not have been predicted based upon the disclosures of Gillis and Lemire which focus on antibacterial properties of the claimed metals with natural isotope ratios.   
Applicant traverses the 103 rejection by reasserting the conclusions made in the declaration that Gillis and Lemire do not teach antibacterial compositions and treatments comprising enriched light isotopes and the increased bacteriostatic properties of light isotope enriched compositions would not have been expected therefrom.  Additionally, Applicant argues that the intended use limits the claim and that none of the references have dictated how much of a light isotope enriched metal would be required for the bacteriostatic properties.  The subject matter is asserted as unpredictable and the cited references are asserted as not enabling the claimed invention.  Applicants argue that Zhu does not relate to antibacterial action of light isotopes, and only tests non-pathogenic microbes and that Duncan merely discloses the bacterium responsible for sepsis and that these references when combined do not suggest the claimed composition and method.  These lines of reasoning were not found persuasive.   
In terms of the declaration, while Declarant has established through data that cancerous tissue/tumors tend to contain heavy isotope enriched transition metals while healthy tissues/cells/fluids tend to contain light isotope enriched transition metals, it is difficult, however, to see the nexus between these observations and the bacteriostatic properties of light isotope enriched transition metals.  If the Applicant wishes to persuasively demonstrate unexpected bacteriostatic properties of the claimed light isotope enriched transition metals, they should test the claimed light isotope enriched transition metals against the same transition metals with natural occurring ratios of the different isotopes.  Unexpected superior results would include bacteriostatic concentrations of isotope enriched transition metals being below what would be expected when compared to natural isotope ratio transition metal bacteriostatic concentrations.  In light of Lemire and Zhu, one would expect the bacteriostatic concentration to lower in proportion to increased amount of light isotope present in the tested compound, but any lowering beyond that would be unexpected. For example, in testing copper comprising 99% light isotope, which contains approximately 1.5 times the light isotope of natural copper, the bacteriostatic concentration of this light isotope enriched copper would be expected to be approximately 1.5 times less than the natural copper.  If it was less than that, such as a 2 times lower concentration or more, these results would be sufficient to establish unexpected superior bacteriostatic properties for the light isotope enriched copper.  While Applicant would not need to test every single transition metal species claimed, Applicant should test enough to establish a trend of unexpected superior bacteriostatic properties in the claimed group of light isotope enriched transition metals.  Upon looking at the data in Tables 7-8 with this new rubric in hand, it appears that light isotope zinc is many more times more potent an antibacterial metal than the natural containing component that only contains roughly 50% light isotope zinc.  Thus, these tables are sufficient to establish that zinc, light isotope enriched to the degree tested in Tables 7-8 possesses unexpected superior results.  As zinc is not claimed in the instant claimset, and none of the other claimed metals were tested/demonstrated to possess this degree of superior bactericidal properties as light isotope enriched zinc, the data is not yet sufficient to overcome the 
Turning now to the arguments about the prior art, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gillis teaches antibacterial compositions containing chromium, copper, nickel, iron and other antibacterial metals, in amounts that fall within, or overlap with amounts that Applicant claims is bacteriostatic/bactericidal.  Furthermore, Zhu makes clear that light isotope chromium as well as other transition metals are taken up by microorganisms more readily and Lemire establishes such uptake is necessary for many of the antimicrobial mechanisms of these metals.  Such evidence would have motivated one of ordinary skill in the art to select light isotope enriched chromium, copper, iron or nickel, such as the 98% pure light isotope chromium oxide compound commercially available through ISOFLEX, which Gillis already evidences have antibacterial properties, to enhance the antimicrobial properties of such a composition.  One of ordinary skill in the art would have had a reasonable expectation of success of enhancing said antimicrobial properties because these metals would have been taken up more readily by the microbe and thus these microbes would have been more rapidly and more effectively killed.  
Applicant traverses the double patenting rejection for the same reasons for traversing the 103 rejection above.  These reasons were not found persuasive as discussed above.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699